DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  It appears that “the method comprising” (line 3) should recite the control method for proper antecedent basis. Appropriate correction is requested.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colijn (US 2015/0336194) in view of Sund (US 6705506).
Regarding claim 2, Colijn discloses a soldering device (figs. 1-2), comprising: jet nozzles 5 that jets a molten solder 3; a cover 11 (movable cover plate) that is filled with an inert gas in an inside thereof (fig. 1, by gas inflow device 8, [0012, 0028, 0037]) and has hole parts 12 (orifices) at a position that corresponds to the jet nozzles, wherein the cover causes the jet nozzle to protrude from the hole part for an application time period when the solder is applied to an application target PCB 1 (fig. 2, cover 11 is lowered and nozzles 5 project through holes to apply solder to PCB 1- [0031]) and houses the jet nozzle in the inside thereof for a waiting time period (fig. 1) other than the application time period (fig. 2), and for the application time period, the cover contacts a conveyance body structure (part of gripper 13) that houses the application target PCB 1 and inert gas protective atmosphere is maintained while applying the solder (see diagram below).

    PNG
    media_image1.png
    632
    776
    media_image1.png
    Greyscale

Colijn shows the cover being contacted by the conveyance body but is silent with respect to joining inside of the conveyance body and the inside of the cover so that the inert gas flows into the inside of the conveyance body and thereby the target is surrounded by the inert gas. However, such feature is known in the art. Sund is drawn to providing inert atmosphere during soldering (abstract) and discloses a cover plate 23 having holes corresponding to the jet openings 16 for applying solder, a suitable conveyor system for carrying a target PCB 10, and lowering the PCB 10 by the conveyance body 11-12 (rails housing) during solder application time period (fig. 3; col. 2, lines 19-25, 55-60). Sund shows joining inside of the conveyance body and the inside of the cover so that the inert gas flows into the inside of the conveyance body and thereby the target PCB is surrounded by the inert gas. Sund teaches to maintain inert gas atmosphere to cover the solder at all times thereby minimizing oxidation and bridging between terminals (col. 1, lines 40-55). Colijn also desires to maintain protective shielding atmosphere into regions above and below the shielding device [0014]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the cover contact the conveyance body and enable fluid communication between inside regions of the conveyance body and the cover so that the inert gas flows into the inside of the conveyance body and surround the board by the inert gas in the apparatus of Colijn in order to fully protect soldering region, minimize oxidation and bridging between terminals, as suggested by Sund.
As to claim 5, Colijn does not specifically mention a control device for the inert gas. However, Sund teaches a control system comprising several controllers, including a controller C1 which controls the flow of inert gas (figs. 4-5; col. 3, lines 13-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a control system similar to Sund in the apparatus of Colijn in order to adjust the inert gas flow as necessary for maintaining the protective atmosphere, thereby improving process efficiency. Such controller is well capable to reduce an amount of the supplied inert gas for the application time period relative to an amount of the supplied inert gas for the waiting time period (col. 2, lines 53-60). Examiner also notes recited “control device” is generic in nature and supplying a particular amount of inert gas relates to functional limitation which does not structurally limit the soldering device. 
As to claim 6, Colijn discloses that an inside of the cover plate 11 is provided in a positive pressure state by the inert gas for the waiting time period (fig. 1).  
Regarding claim 7, the rejection of claim 2 above is incorporated herein. This claim merely differs from claim 2 in having a general control device to execute soldering method. Sund teaches a control system comprising several controllers, including a controller C1 which controls the flow of inert gas (figs. 4-5; col. 3, lines 13-20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a control system similar to Sund in the apparatus of Colijn because use of a controller is conventional in the art and doing so would improve process efficiency and adjust the inert gas flow as necessary for maintaining the protective atmosphere. The generic control method is rendered obvious by the combination of Colijn & Sund.  
Regarding claim 8, Colijn discloses a soldering device (figs. 1-2), comprising: jet nozzles 5 that jets a molten solder 3; a cover 11 (movable cover plate) that is filled with an inert gas in an inside thereof (fig. 1, by gas inflow device 8, [0012, 0028, 0037]) and has hole parts 12 (orifices) at a position that corresponds to the jet nozzles, wherein the cover causes the jet nozzle to protrude from the hole part for an application time period when the solder is applied to an application target PCB 1 (fig. 2, cover 11 is lowered and nozzles 5 project through holes to apply solder to PCB 1- [0031]) and houses the jet nozzle in the inside thereof for a waiting time period (fig. 1) other than the application time period (fig. 2), and for the application time period, the cover contacts a conveyance body structure (part of gripper 13) that houses the application target PCB 1 and inert gas protective atmosphere is maintained while applying the solder (see diagram above). Colijn discloses that an inside of the cover plate 11 is provided in a positive pressure state by the inert gas for the waiting time period so as to provide an opening state without providing an opening or closing mechanism for the hole part (fig. 1).
Colijn shows the cover being contacted by the conveyance body but is silent with respect to joining inside of the conveyance body and the inside of the cover so that the inert gas flows into the inside of the conveyance body and thereby the target is surrounded by the inert gas. However, such feature is known in the art. Sund is drawn to providing inert atmosphere during soldering (abstract) and discloses a cover plate 23 having holes corresponding to the jet openings 16 for applying solder, a suitable conveyor system for carrying a target PCB 10, and lowering the PCB 10 by the conveyance body 11-12 (rails housing) during solder application time period (fig. 3; col. 2, lines 19-25, 55-60). Sund shows joining inside of the conveyance body and the inside of the cover so that the inert gas flows into the inside of the conveyance body and thereby the target PCB is surrounded by the inert gas. Sund teaches to maintain inert gas atmosphere to cover the solder at all times thereby minimizing oxidation and bridging between terminals (col. 1, lines 40-55). Colijn also desires to maintain protective shielding atmosphere into regions above and below the shielding device [0014]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the cover contact the conveyance body and enable fluid communication between inside regions of the conveyance body and the cover so that the inert gas flows into the inside of the conveyance body and surround the board by the inert gas in the apparatus of Colijn in order to fully protect soldering region, minimize oxidation and bridging between terminals, as suggested by Sund.
As to claim 11, Colijn does not specifically mention a control device for the inert gas. However, Sund teaches a control system comprising several controllers, including a controller C1 which controls the flow of inert gas (figs. 4-5; col. 3, lines 13-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a control system similar to Sund in the apparatus of Colijn in order to adjust the inert gas flow as necessary for maintaining the protective atmosphere, thereby improving process efficiency. Such controller is well capable to reduce an amount of the supplied inert gas for the application time period relative to an amount of the supplied inert gas for the waiting time period (col. 2, lines 53-60). Examiner also notes recited “control device” is generic in nature and supplying a particular amount of inert gas relates to functional limitation which does not structurally limit the soldering device. 
Regarding claim 12, the rejection of claim 8 above is incorporated herein. This claim merely differs from claim 8 in having a general control device to execute soldering method. Sund teaches a control system comprising several controllers, including a controller C1 which controls the flow of inert gas (figs. 4-5; col. 3, lines 13-20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a control system similar to Sund in the apparatus of Colijn because use of a controller is conventional in the art and doing so would improve process efficiency and adjust the inert gas flow as necessary for maintaining the protective atmosphere. The generic control method is rendered obvious by the combination of Colijn & Sund.  

Allowable Subject Matter
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new grounds of rejection does not rely on Isler  reference applied in the prior rejection for the pertinent matter challenged in the argument. Specifically, current rejection now relies upon disclosure of Colijn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/22, 8/10/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735